Title: From James Madison to George Alexander Otis, 29 December 1820
From: Madison, James
To: Otis, George Alexander


                
                    Sir
                    Montpellier Decr. 29. 1820
                
                Your letter of the 5th. came safe to hand, with the 2d. vol: of the translation of Botta’s History, for which I am ⟨anew to offer⟩ my thanks.
                Without a more careful reading of the two volumes, and comparison of them with the original, than has been permitted by other demands on my time, I could not express any opinion as to the merits of the translation that would be worth your acceptance. Of the original work the high character seems to be sufficiently established. And as far as a limited examination of your version will warrant, I cheerfully concur in the judgment that it is entitled to all the encouragement, which I hope you are receiving. The Style of a translation can rarely observe at once the exact fidelity due to the original, and all the elegance of which the translator’s language is susceptible. This remark is made merely in reference to the difficulties you have to encounter, and not to imply that you have not adequately surmounted them.
                The remark you cite from my former letter was not prompted by any particular instances of a failure in Mr. Botta ⟨to do justice to our⟩ Country; but by the general probability of errors which he could not easily escape, and which might be ascertained among ourselves. The probability in this case is the greater as new light on important measures of the revolution, must from time to time be brought forth, from sources not opened at the date ⟨of his⟩ work, or not then known to him.
                My letter of July 5. was not written for publication; but there is nothing in it I believe, which forbids any use of it you ⟨may⟩ think proper.
                I find that my conjecture was but too true, as to the little prospect of subscriptions to your work in this neighborhood, at the present period. A Gentleman not of it desires that he may be set down for copies of your volumes as they come out. You will address them to “Andrew Stephenson, Richmond Virginia.” With respect
                
                    James Madison
                
            